DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, and 12-27 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “wherein a flat current corresponding to the flat current mode is determined responsive at least in part the DC bus voltage and a current flowing through an inductor of the boost converter“ in addition to other limitations recited therein.

Claim 10 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “wherein the first control loop includes a controller configured to receive an error signal corresponding to a difference between the DC bus voltage and a voltage reference and to generate a flat current command responsive thereto“ in addition to other limitations recited therein.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838